Citation Nr: 1325894	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 . 


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1941 to September 1945.  He died in January 2010, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Albuquerque, New Mexico, currently has jurisdiction over the Veteran's VA claims folder.

The record reflects the Appellant had requested a hearing before a Veterans Law Judge (VLJ) of the Board in conjunction with this appeal.  However, she withdrew her hearing request in July 2012.  See 38 C.F.R. § 20.704(e) (2012).

For the reasons addressed in the REMAND portion of the decision below, further development is required regarding the cause of death claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected disabilities were not continuously rated totally disabling, for 10 years prior to his death, nor was he in receipt of an unemployability rating for 10 years prior to his death, nor was he held as a prisoner-of-war (POW) while on active duty.


CONCLUSION OF LAW

The criteria for eligibility for DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.22, 3.159, 3.312 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the Appellant was sent pre-adjudication notice regarding her DIC claim via an April 2010 letter, which is clearly prior to the June 2010 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Appellant of what was necessary to substantiate a claim for DIC benefits pursuant to 38 U.S.C.A. § 1318, what information and evidence she must submit, and what information and evidence will be obtained by VA.  Therefore, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate this claim, and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Appellant has had the opportunity to present evidence and argument in support of her 38 U.S.C.A. § 1318 claim, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, the nature of her claim for DIC under 38 U.S.C.A. § 1318 is such that resolution of this claim depends upon what the Veteran's service-connected disabilities, if any, were evaluated at the time of his death; and whether he had any unadjudicated claims for VA benefits.  In this case, there is no dispute as to the overall evaluation of the Veteran's service-connected disabilities at the time of his death, nor did he have any unadjudicated claim(s) pending with VA.  Consequently, there does not appear to be any reasonable development, to include a VA medical examination and/or opinion, that would be necessary for resolution of the 38 U.S.C.A. § 1318 claim.  Therefore, the duty to assist is satisfied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, and the claimant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

When a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318. 

Even though a veteran died of nonservice-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected , if: (1) the veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999. 

"Entitled to receive" means that at the time of death, the veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22. 

At the time of his death in January 2010, the Veteran was service connection for posttraumatic stress disorder (PTSD) which was evaluated as 70 percent disabling from July 12, 2000.  He was also in receipt of a total rating based upon individual unemployability (TDIU) from July 12, 2000.  He had no other service-connected disabilities at the time of his death.  Prior to July 12, 2000, his PTSD (then identified as anxiety reaction) had been evaluated as 30 percent disabling from July 10, 1970; and prior to July 10, 1970, it had been evaluated as 10 percent disabling from March 15, 1966.  The Board acknowledges that he did seek service connection for other disabilities, but these claims were denied and he had no claims for VA benefits pending at the time of his death.  The last adjudication of any such claims appears to be the February 2001 rating decision which increased the assigned rating for his PTSD to 70 percent, and determined he was entitled to TDIU and established basic eligibility for Dependent's Educational Assistance, all effective from July 12, 2000.  Granted, the record does show he had perfected an appeal on the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for left eye injury (now claimed as blindness), but he withdrew that appeal via a statement dated in February 2002 and received by VA in March 2002.  See 38 C.F.R. § 20.204.

Inasmuch as the Veteran's TDIU was effective from July 2000, and he died in January 2010, it was in effect for approximately 9 years and 6 months, which is less than 10 years.  As noted above, he was discharged from active duty in September 1945, and service connection was established for his psychiatric disorder from March 15, 1966, evaluated as 10 percent disabling; increased to 30 percent from June 10, 1970, until it was increased to 70 percent in July 2000.  Therefore, the Veteran was not rated at 100 percent for at least the first five years after his discharge from service nor was he rated totally disabled for at least the last 10 years of his life.  Consequently, the Veteran was not continuously rated totally disabled due to a service-connected disability or by reason of unemployability for a period of 10 years or more at the time of his death. 

The Board also notes that none of the other "entitled to receive" exceptions contemplated by 38 C.F.R. § 3.22  appear applicable to the instant case. 

The Board further observes that the Veteran died decades after his discharge from active service, and nothing in the record reflects he was a POW during such service. 

In view of the foregoing, the criteria for DIC under 38 U.S.C.A. § 1318 have not been met, and the claim must be denied. 



ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318  is denied. 


REMAND

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 131 ; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1). 

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a). 

A service-connected disability will be considered as the contributory cause of death when that the disability contributed substantially or materially to death, combined to cause death, or aided assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, with debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

The Veteran's death certificate lists his cause of death as liver cancer with metastases.  No other contributory causes of death were listed on the death certificate.  

As noted above, the Veteran's only service-connected disability at the time of his death was PTSD.  Further, there were no findings of liver cancer in his service treatment records, or in his post-service medical records until years after his separation from active duty.  However, the Appellant contends that his liver cancer was caused by the use of strong psychotropic drugs for many years for his PTSD.

The Board finds that the issue of whether drugs for a psychiatric disability can cause another disability such as liver cancer involves complex medical issues which requires competent medical evidence to resolve.  Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Therefore, a remand is required to obtain a competent medical opinion to address the Appellant's contentions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board further notes that it is not clear whether all relevant medical records are on file regarding the cause of the Veteran's death.  For example, VA treatment records were obtained which cover a period from March to December 2009.  However, there does not appear to be any records detailing treatment for liver cancer, or which is contemporaneous with the Veteran's death other than his death certificate.  Moreover, there appears to be a gap in the VA treatment records on file from September 2000 to March 2009.  Granted, the Veteran may not have received any treatment other than what is already documented in the record, and the Appellant did not identify such treatment in response to the request for such via the April 2010 letter.  Nevertheless, as a remand is already required, the Board finds that further attempts should be made to find if there are any outstanding treatment records for the Veteran particularly as the record reflects he had received treatment from VA in the past.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his PTSD and liver cancer from September 2000 through his death in January 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.  

Even if the Appellant does not respond, the AMC/RO should take steps to verify whether the Veteran had any additional treatment through VA from September 2000 through his death in January 2010, and if so, obtain such records.

2.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be made available to an appropriately qualified clinician for review and promulgation of an opinion regarding the cause of the Veteran's death.  This clinician should address whether it is at least as likely as not (50 percent or greater probability) the Veteran's service-connected PTSD caused or materially contributed to his death, to include the Appellant's contentions that psychotropic drugs he was prescribed for the PTSD caused the liver cancer.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

3.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the cause of death claim in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Appellant's satisfaction, the Appellant should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the March 2011 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


